Citation Nr: 0126765	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-02 492A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is entitled to an additional period of 
vocational rehabilitation employment services under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service July 
1966 to July 1989 and three years, eleven months and 27 days 
of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 administrative 
decision by the Director of the Vocational Rehabilitation and 
Counseling Service (VR&C), Department of Veterans Affairs 
(VA) Central Office in Washington, D. C.  The claims folder 
was transferred to the VA Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The evidence shows that the veteran has been provided 
more than eighteen months of employment services with 
different employment service providers.

4.  The veteran has reached the end of the period for which 
employment services have been authorized and there is no 
basis for extension.


CONCLUSION OF LAW

Entitlement to an additional period of vocational 
rehabilitation employment services is not warranted.  
38 U.S.C.A. §§ 3105, 3117 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.194 (2001); Kandik v. Brown, 9 Vet. App. 434 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the January 2000 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In a February 1993 rating decision, the VA granted 
entitlement to an increased 20 percent disability rating for 
the veteran's service-connected low back disorder, continued 
a 10 percent rating for right median nerve compression, 
continued a 10 percent rating for a cervical spine disorder, 
continued a 10 percent rating for bilateral metatarsalgia, 
and continued a 0 percent rating for irritable bowel 
syndrome.  The combined service-connected disability rating 
was 40 percent, effective from November 4, 1992.

VA records show the cost of the veteran's admission to the 
American Graduate School of International Management under a 
Chapter 31 vocational rehabilitation program was approved in 
June 1994.  A June 1994 VR&C Individualized Written 
Rehabilitation Plan noted the program goal was for sustained 
employment as an international marketing manager.  The 
intermediate objective was for the completion of requirements 
for a master's degree in international management.

A November 1994 VA special report of training noted the 
veteran was expected to graduate with a master's degree in 
international marketing.  It was noted that information had 
been sent to Career Innovations for assistance in the 
veteran's job search.  

Correspondence dated in January 1995 from Career Innovations, 
titled Job Seeking Skills Development Report, noted the 
veteran had been at the office twice to identify lists of 
potential employers and had been provided a list of companies 
to set up interviews and secure job leads.  It was further 
noted the veteran indicated he wanted to direct his own job 
search efforts and only wanted the employment consultant to 
identify potential employers.

A February 1995 VA special report of training noted a VR&C 
officer had been informed the veteran was requesting 
continued assistance in order to obtain a doctorate since he 
had no job.  It was noted that the veteran should be able to 
find his own job but that Career Innovations had been 
contacted and asked to provide additional assistance.

A March 1995 VA special report of training noted the veteran, 
in essence, complained that Career Innovations had been 
unable to help him secure employment.  It was indicated that 
the veteran's contract with Career Innovation was scheduled 
to expire in April 1995.  The VR&C officer noted he had 
emphasized the veteran's need to secure his own job at the 
level which he believed he was qualified.  

In correspondence dated in April 1995 the veteran reported 
that he had completed his Chapter 31 education program in 
December 1994.  He reported that on December 19, 1994, he met 
with a representative of Career Innovations but that he was 
very dissatisfied with the service he had been provided.  He 
requested that a "professional employment service" be made 
available to him.

An April 1995 VA Individualized Employment Assistance Plan 
(IEAP) noted the program goal was to obtain employment as a 
national or international marketing manager.  It was noted 
that the evaluation criteria were that the veteran would 
possess the job skills and worker traits needed to secure 
employment and would conduct a realistic job search.  

An April 1995 IEAP amendment noted that the veteran was to be 
referred to the American Careers Group for the purpose of 
professional placement services for a period of 6 months.  It 
was noted that efforts at further placement services should 
not be entertained subsequent to October 1995.  It was the 
counseling psychologist's opinion that the veteran had a 
significant experiential and academic background by which to 
obtain and maintain employment in management.  

A July 1995 VA special report of training noted the veteran 
called to express his dissatisfaction with the service he was 
receiving from the American Career Group.  It was noted that 
it was questionable as to whether the veteran's expectations 
exceeded the service anyone could provide and that he had 
requested that no immediate action be taken.  The case 
manager noted the veteran stated he would contact him in the 
next couple of weeks to discuss his plans.  

A September 1995 VA special report of training noted the case 
manager met with the veteran to determine the progress of his 
employment search.  It was noted the veteran indicated he had 
not been in contact with the case manager because he was 
planning to move to San Antonio, Texas, and was having a 
house built into which he planned to move in December or 
January.  It was further noted that the veteran had reported 
his job search had been focused on Texas and that the case 
manager had contacted the VR&C office in Houston, Texas, for 
their assistance in the veteran's job search.  An undated 
hand written annotation stated the veteran had not contacted 
him and had failed to follow up.

A September 1995 VA facsimile cover sheet to a case manager 
at the Houston VR&C noted transmission of the veteran's 
resume for her assistance.  

A January 1996 VA special report of training noted the 
veteran had reported that he was not employed and that he was 
not looking in Arizona because of his planned move to San 
Antonio which had been delayed.  It was noted the veteran 
reported the American Career Group was useless as a placement 
specialist.  

A March 1996 VA report of contact noted the veteran called 
and requested his case be transferred to the VR&C office in 
San Antonio.  The report noted the case was transferred to 
the RO in Houston.

An October 1996 VA special report of training noted the 
veteran had been interviewed for reorientation for employment 
services and that his employment service was interrupted 
effective January 1, 1996.  It was noted that the veteran 
would be allowed to take courses to become functional with 
computerized office equipment to make him more competitive in 
the job market.  It was further noted that his IEAP had been 
amended to reflect the restoration of service months.  A 
handwritten amendment to the veteran's April 1995 IEAP 
indicates a revised ending date for services from October 21, 
1995, to April 21, 1997.  

VA VR&C correspondence to the Texas Workforce Commission 
dated in December 1996 requested assistance in helping the 
veteran obtain suitable employment.  

Correspondence from Rehabilitation Resources, Inc., dated in 
June 1997 noted the veteran had been referred to them from VA 
for job placement services.  A July 1997 job placement 
assessment report noted the veteran's job search goals were 
occupation in international trade, preferably in Asia, or 
occupation as a logistics contract specialist with 
international assignments and responsibilities.  It was noted 
he was seeking a position with a salary in at least the 
$50,000 range.  

Correspondence from the Texas Workforce Commission dated in 
July 1997, August 1997, September 1997, October 1997, 
November 1997, January 1998, February 1998, March 1998, and 
April 1998 provided the VR&C case manager updates on the 
veteran's job search efforts.  Handwritten "Chronolog" 
reports dated from December 1993 to April 1998 include an 
entry dated in December 1996 which noted the veteran reported 
he was taking a measured long-term approach to insure he got 
the job he really wanted.  A September 1997 report noted the 
veteran turned down 3 matches and 3 possible leads as not 
satisfactory.  A March 1998 report noted the veteran was hard 
to match because of his high salary requirements and interest 
in international business.  

Correspondence from Rehabilitation Resources, Inc., dated in 
February 1998 noted, in essence, that opportunities for 
overseas employment were decreased because of political 
concerns and that a search for management positions in the 
San Antonio area had begun.  The rehabilitation manger noted 
that he was doing the best he could in light of his present 
medical problems.  

A May 1998 VA special report of training noted the veteran 
expressed dissatisfaction with the services provided by 
Rehabilitation Resources, Inc., and from the Texas Workforce 
Commission.  The case manager noted that the veteran's 
compliant as to Rehabilitation Resources, Inc., had some 
merit because they had been delayed in acting on the referral 
and because their assigned placement specialist had been 
replaced.  It was noted, however, that reports from the Texas 
Workforce Commission and Rehabilitation Resources, Inc., 
indicated the veteran had been very selective in location and 
employment positions and that his beginning salary 
expectations were unrealistic.  It was also noted that the 
amended IEAP service had expired April 21, 1998.  The case 
manager noted that options for returning the veteran's case 
for counseling had been discussed but that he indicated his 
desire to allow the file to be closed.

Correspondence from the Texas Workforce Commission dated in 
May 1998 noted that the veteran's case file had been closed 
but that his matching profile would remain active.  It was 
noted that they would continue to provide him normal veteran 
employment service if he desired such services.

In correspondence dated in June 1998 the veteran noted that 
his case manager had informed him that he was no longer 
eligible for Chapter 31 employment services.  He requested 
written notice of that determination and the reasons for it.  

In August 1998, the veteran was notified that his vocational 
rehabilitation program had been discontinued effective August 
28, 1998, because his employment services entitlement had 
been exhausted.  He was notified of his right to appeal that 
determination.  

In correspondence dated in August 1998 to a member of 
congress the veteran requested assistance in obtaining 
additional copies of his VA records and reported that his 
case manager had lied in reporting that he had decided to 
close his case.

In September 1998 the veteran requested an administrative 
review of his case because he had not been provided 18 months 
of "complete and thorough professional employment services" 
as authorized under 38 U.S.C.A. §§ 3104(a), 3105(a).  He 
stated he had been denied 9 months of service in the contract 
with Rehabilitation Resources, Inc., because of communication 
problems between that company and his VR&C case manager and 
because of the company's inaction.  He also claimed that the 
American Career group had only provided service for 2 months 
and, in summary, stated his belief that he was entitled to 
reinstatement of 13 months of professional employment 
services.

A November 1998 memorandum from the veteran's service 
representative withdrew the request for administrative review 
in lieu of proposed action for additional counseling.  

VA correspondence dated in November 1998 notified the veteran 
that an appointment with a VR&C counseling psychologist had 
been scheduled for reevaluation. 

In a November 1998 VR&C memorandum the counseling 
psychologist summarized the evidence of record and noted that 
even considering the veteran's meritorious complaints 
concerning delays in his receipt of service that the veteran 
had been provided over 29 months of employment assistance 
through case management, continued education, and referral 
through the Texas Workforce Commission.  It was the 
counseling psychologist's opinion that the veteran's 
expectations of an executive position with exceptionally high 
wages and his "selectiveness" of referrals were 
counterproductive to the employment process and were not 
congruent with the vocational rehabilitation objective of 
returning him to gainful employment.

A copy of VA electronic correspondence dated in November 1998 
from a VR&C officer to the counseling psychologist noted that 
the veteran's case was difficult but, in essence, that they 
should take the opportunity to appropriately develop and 
document the case.  It was noted that the case had been "ill 
handled to date" and expressed surprise at the quality of 
the work from the Phoenix office.  

A copy of VA electronic correspondence dated in December 1998 
from the counseling psychologist noted that the veteran had 
expressed dissatisfaction with his meeting with a 
representative of Olsten Professional Division.  It was noted 
that the veteran stated he did not feel the company could 
offer him the services of contacts he needed.  

In correspondence dated in December 1998 the veteran 
forwarded information to the VR&C counseling psychologist 
providing an overview of the services offered by Allen and 
Associates.  

A December 1998 VA report of contact summarized recent action 
on the veteran's case.  It was noted that the veteran did not 
appear to have an employment handicap but that it would be 
difficult to reverse the decision of the Arizona office.  It 
was recommended that the services of Allen and Associates be 
approved but it was predicted that the veteran would not find 
placement.  Subsequent correspondence indicates VA contracted 
Allen and Associates to provide the veteran employment 
services.

In electronic correspondence dated in February 1999 to the 
VR&C counseling psychologist the veteran summarized his 
experience with Allen and Associates and expressed 
dissatisfaction with their service.  Similar correspondence 
was submitted subsequently in February 1999.

In correspondence dated in February 1999 the VR&C counseling 
psychologist noted receipt of the veteran's correspondence.  
It was noted, in essence, that the veteran should consider a 
less than optimal position in order to obtain an entry level 
position.

In an April 1999 report the VR&C counseling psychologist 
noted the veteran had terminated his relationship with Allen 
and Associates and that he had obtained a partial refund of 
the fee paid.  It was noted he had requested another company 
be retained but that he had been informed that there was 
insufficient justification for a waiver or extension or 
entitlements and that the case was being closed without 
further action.  

An undated special report of training noted the veteran's 
program was being discontinued due to exhaustion of the 18 
month entitlement period.  It was noted the veteran continued 
to be self-employed but still looking for meaningful 
employment.  It was also noted that he continued to be 
dissatisfied with VA because he had not been placed in 
employment commensurate with his skills and abilities.  

VR&C correspondence dated in April 1999 notified the veteran 
that his employment services entitlements had been exhausted 
effective April 1, 1999.  It was noted that while in November 
1998 they had agreed to an additional 4 months of employment 
assistance that entitlement had been exhausted.  The veteran 
was informed of his appellate rights.

In correspondence dated in June 1999 the veteran expressed 
disagreement with the April 1999 determination and requested 
administrative review.  The veteran stated, in essence, that 
because of problems with Olsten Professional Staffing and 
Allen and Associates he had not received the agreed upon 4 
months of employment assistance.  The veteran's 
representative stated that the November 1998 agreement for 
re-evaluation and the terms to provide development and 
employment services under the provisions of 38 C.F.R. 
§§ 21.250, 21.252 had not been met.  

In a June 1999 memorandum the VR&C counseling psychologist 
noted the veteran's request for additional employment 
services was based upon the veteran's belief that he should 
not be penalized for the use of services with which he was 
not satisfied.  It was the counseling psychologist's opinion 
that the veteran's employment handicap did not constitute a 
significant impairment to justify a serious employment 
handicap determination and a possible waiver of the 18 month 
limitation.  

In correspondence dated in June 1999 to the VR&C Director for 
administrative review.  It was noted that the underlying 
issues concerned the veteran's unrealistic expectations for 
employment and his unwillingness to re-enter the employment 
market in an entry level position.  The referring VR&C 
officer strongly recommended the decision be sustained.

In an October 1999 administrative determination the VR&C 
Director found the veteran's entitlement to employment 
services had been exhausted but that limited employment 
services as described in VBA Circular 28-97-1 could be 
provided to the veteran.  It was noted that entitlement to a 
program of counseling, placement, and post-placement services 
following a vocational rehabilitation program was 
specifically limited to 18 months and that there was no 
regulatory provision for extending that entitlement.  The 
veteran was notified of that determination and his appellate 
rights by correspondence dated November 2, 1999.

In his notice of disagreement the veteran reiterated his 
claim and expressed dissatisfaction with his request for 
information concerning his appeal.  In his substantive appeal 
he reiterated his claim and provided a summary of his account 
of events related to his claim.

Analysis

VA law provides that counseling, placement, and postplacement 
services may be provided for a period not to exceed 18 months 
in any case in which VA determines the provision of such 
counseling and services to be necessary to accomplish the 
purposes of a rehabilitation program in the individual case.  
See 38 U.S.C.A. § 3105(b) (West 1991 & Supp. 2001).  VA may 
extend the period of a vocational rehabilitation program for 
a veteran to the extent it determines that an extension of 
such period is necessary to enable the veteran to achieve a 
vocational goal if it also determines the veteran had 
previously been rehabilitated to the point of employability 
but the veteran's need for further vocational rehabilitation 
has arisen out of a worsening of a service-connected 
disability precluding performance in the duties of the 
occupation for which the veteran had been rehabilitated, or 
the occupation for which the veteran had been rehabilitated 
is not suitable in view of the veteran's current employment 
handicap and capabilities, or under regulations which 
prescribe that the veteran has a serious employment handicap 
and an extension of such period is necessary to accomplish 
the purposes of a rehabilitation program for such veteran.  
See 38 U.S.C.A. § 3105(c).

VA law also provides that a veteran with a service-connected 
disability rated at 10 percent or more who has participated 
in a vocational rehabilitation program and who has been 
determined to be employable shall be furnished assistance in 
obtaining employment consistent with the veteran's abilities, 
aptitudes, interests, and employment handicap, including 
assistance necessary to insure that such veteran receives the 
benefit of any applicable provisions of law or regulation 
providing for special consideration or emphasis or preference 
for such veteran in employment or training, to include direct 
placement in employment, utilization of the services of 
disabled veterans outreach program specialists, utilization 
of the job development and placement services.  See 
38 U.S.C.A. § 3117 (West 1991 & Supp. 2001).

VA regulations provide that, generally, rehabilitation to the 
point of employability may include the services needed to 
evaluate and improve the veteran's ability to undertake 
training, or train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective and where a particular 
degree, diploma, or certificate is generally necessary for 
entry into the occupation the veteran should be trained to 
that level.  See 38 C.F.R. § 21.72 (2001).  The duration of 
training may exceed the general requirements for a veteran 
with an employment handicap if the amount of training 
necessary to qualify for employment in a particular 
occupation in a geographical area where a veteran lives or 
will seek employment exceeds the amount generally needed for 
employment in that occupation or for a veteran with a serious 
employment handicap to assist the veteran to train to a 
higher level than is usually required to qualify in a 
particular occupation when preparing for a type of work in 
which he or she will be at a definite disadvantage in 
competing with nondisabled persons for jobs or business and 
the additional training will help to offset a competitive 
disadvantage, if the number of feasible occupations are 
restricted and additional training will enhance the veteran's 
employability in one of those occupations, or if the number 
of employment opportunities within feasible occupations are 
restricted.  Id.

Employment assistance may be provided for the period 
necessary to enable the veteran to secure employment in a 
suitable occupation and to adjust in the employment but this 
period shall not exceed 18 months.  38 C.F.R. § 21.73 (2001).

Regulations provide that a veteran may continue in employment 
services status until the veteran is determined to be 
rehabilitated, the veteran is employed for at least 60 days, 
either the veteran or VA interrupts the employment services 
program, either the veteran or VA discontinues the employment 
services program, the veteran reaches the end of the period 
for which employment services have been authorized and there 
is no basis for extension, or service-connection for the 
service-connected disability is severed or the veteran 
otherwise ceases to be eligible.  See 38 C.F.R. § 21.194 
(2001).

The term program (period) of employment services includes the 
counseling, medical, social, and other placement and 
postplacement services provided to a veteran under 38 U.S.C. 
Chapter 31 to assist the veteran in obtaining or maintaining 
suitable employment.  The term program of employment services 
is used only if the veteran's eligibility under Chapter 31 is 
limited to employment services.  38 C.F.R. § 21.250 (2001).  

The term job development means a comprehensive professional 
service to assist the individual veteran actually obtain a 
suitable job and not simply the solicitation of jobs on 
behalf of the veteran.  Continuing and mutually beneficial 
relationships with employers should be established by VA 
staff through referral of suitable employees and supportive 
services (e.g., adjustment counseling and job modification).  
Job development activities by VA staff are intended to 
provide disabled workers with a chance for suitable 
employment with cooperating employers.  38 C.F.R. § 21.250 
(2001).

Job development and placement services may include direct 
placement assistance by VA, utilization of the job 
development and placement services of Disabled Veterans 
Outreach Program specialists, programs authorized under the 
Rehabilitation Act of 1973, State Employment Services and the 
Veterans' Employment and Training Service of the United 
States Department of Labor, the Office of Personnel 
Management, the services of any other public, or nonprofit 
organization having placement services available, and any 
for-profit agency in a case in which it has been determined 
that comparable services are not available through public and 
nonprofit agencies and comparable services cannot be provided 
cost-effectively by the public and nonprofit agencies listed 
in this paragraph.  See 38 C.F.R. § 21.252 (2001).

VA shall take reasonable steps to ensure that a veteran being 
provided employment services receives the benefit of any 
applicable provision of law or regulation providing for 
special consideration or emphasis or preference of the 
veteran in employment or training, especially programs and 
activities identified in the preceding paragraphs of this 
section.  38 C.F.R. § 21.252(c).

The Court has held that the language of 38 C.F.R. § 21.194 
gives both the veteran and VA broad discretion to terminate 
employment services and gives VA the authority to terminate 
vocational rehabilitation benefits.  See Kandik v. Brown, 
9 Vet. App. 434 (1996).  The Court further held that the 
numerous examples of the appellant's uncooperative behavior, 
poor attitude, and the level of his skills supported the 
Board's finding that the vocational goal was not reasonably 
feasible under the statute and applicable regulations.  Id. 
at 440.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Based upon the evidence of record, the Board finds VA has 
exercised its discretion to terminate the employment services 
and job development assistance associated with the veteran's 
vocational and rehabilitation program.  See Kandik, 9 Vet. 
App. 434.  The Board also finds there is no evidence that a 
period of additional employment assistance from any source 
would help the veteran achieve the specific employment 
position to which he aspires.

Although the veteran has been provided education benefits at 
an expensive, prestigious institution and the placement 
services of several for-profit employment assistance 
agencies, he has been either unable or unwilling to obtain 
employment in the area in which he was trained.  While the 
veteran has repeatedly complained about the employment 
service he was provided by his VA and non-VA providers, there 
is ample evidence of the veteran's own fault in the 
development of his case.  In January 1995 the veteran 
indicated he wanted to direct his own job search efforts and 
only wanted the employment consultant to identify potential 
employers.  In September 1995 the veteran indicated he had 
not been in contact with his case manager because he was 
planning to move to San Antonio.  

A Texas Workforce Commission "Chronolog" report noted that 
in December 1996 the veteran reported he was taking a 
measured long-term approach to insure he got the job he 
really wanted.  A March 1998 report noted the veteran was 
hard to match because of his high salary requirements and 
interest in international business.  

In a November 1998 memorandum a VR&C counseling psychologist 
stated that the veteran's expectations of an executive 
position with exceptionally high wages and his 
"selectiveness" of referrals were counterproductive to the 
employment process and were not congruent with the vocational 
rehabilitation objective of returning him to gainful 
employment.  Although the veteran was provided additional 
employment assistance after that memorandum, the VR&C 
counseling psychologist terminated the veteran's VA 
employment assistance in April 1999.  

In June 1999 the VR&C counseling psychologist found the 
veteran's employment handicap did not constitute a 
significant impairment to justify a serious employment 
handicap determination and a possible waiver of the 18 month 
limitation.  Based upon the evidence in this case, the Board 
must concur with that determination.  The Board notes, 
however, that as noted in the October 1999 administrative 
determination the veteran may be entitled to additional, 
limited employment services as described in VBA Circular 28-
97-1.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

